Citation Nr: 1028802	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for posttraumatic stress 
disorder. 

2.  Entitlement to service connection for an innocently acquired 
psychiatric disorder including posttraumatic stress disorder. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

John Francis, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to January 
1971. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the RO.  

The reopened claim of service connection for an innocently 
acquired psychiatric disorder including posttraumatic stress 
disorder (PTSD) is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.



FINDINGS OF FACT

1.  In August 1998, the RO denied the Veteran's claim of service 
connection for PTSD.  The Veteran did not express disagreement 
within one year.  

2.  Since August 1998, evidence has been received that is new, 
not cumulative, relates to a previously unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of service connection for 
an acquired psychiatric disorder including PTSD. 





CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of service connection for an innocently acquired psychiatric 
disorder including PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting the petition to reopen a final disallowed claim for 
service connection for PTSD.  

Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

The Veteran served in the U.S. Army as a heavy vehicle mechanic 
including service in the Republic of Vietnam from July 1970 to 
July 1971.  He contends that he has been diagnosed with an 
acquired psychiatric disorder including PTSD related to traumatic 
experiences in Vietnam.  

In August 1998, the RO denied service connection for PTSD.  The 
credible medical evidence of record showed that the Veteran had 
been diagnosed and treated for anxiety and depressive disorders.  
However, the Veteran did not identify any traumatic events in 
service to his clinicians or to VA adjudicators.  Although not 
cited by the RO, the Board notes on review that there was no 
record of a clinical diagnosis of PTSD at that time.  The Veteran 
did not express disagreement within one year, and the decision 
became final.  38 U.S.C.A. § 7105.  

The RO received the Veteran's petition to reopen the claim in 
December 2006.  

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of the new and material 
evidence analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A change in specificity of the claim must be carefully considered 
in determining the etiology of a potentially service-connected 
condition and whether the new diagnosis is a progression of the 
prior diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 4.13, 
4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

As the record showed that the Veteran experienced a variety of 
psychiatric symptoms and has been diagnosed with several 
different psychiatric disorders, VA must consider whether service 
connection is warranted for other disorders in addition to PTSD.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

In this case, the claim for PTSD arises from the same symptoms 
and diagnoses as the time the claim was last decided on the 
merits.  Therefore, new and material evidence is required to 
reopen the claim.    

Since August 1998, the RO received the following evidence:  
records of private inpatient care for substance abuse in August 
2000; records of VA outpatient clinic care from June 2001 to 
January 2002; the results of a VA general medical examination in 
February 2002; Social Security Administration medical and 
adjudicative records from March 1998 to January 2002; records of 
VA mental health counseling and therapy from February 2007 to May 
2007; and statements by the Veteran in March 2007 and September 
2007 regarding the occurrence of traumatic events in Vietnam.  

The Board concludes that the evidence received since the last 
disallowance of the claim is new because it was not previously 
considered.  The evidence is material because it provides 
additional clinical diagnoses of acquired psychiatric disorders 
and descriptions of traumatic events in service.  

Therefore, as new and material evidence has been received, and to 
this extent only, the Board grants the petition to reopen the 
claim for an acquired psychiatric disorder including PTSD, and 
remands the claim for further development and readjudication on 
the merits.  



ORDER

The petition to reopen the claim of service connection for PTSD 
is granted.  




REMAND

As noted, VA must consider whether service connection is 
warranted for other disorders in addition to PTSD.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009). 

The service treatment records are silent for any symptoms, 
diagnoses, or treatment for a psychiatric disorder.  Post-service 
private and VA outpatient treatment records prior to August 1998 
showed that the Veteran reported a history of sensations of 
nervousness and anxiety since service.   

Although one examiner noted the possibility of PTSD, the 
diagnosis by other examiners was mild anxiety disorder.  None of 
the clinicians referred to any specific events in service but 
rather associated the disorder with domestic and job stresses and 
substance abuse. 

In August 2000, the Veteran underwent private inpatient treatment 
for substance abuse.  The Veteran experienced a period of 
unemployment and homelessness.  He received follow-up outpatient 
mental health treatment in 2001 and 2002 in which clinicians 
diagnosed depression, anxiety, and panic disorders with some 
symptoms related to a post-service head injury.  

In January 2002, the Social Security Administration granted 
disability benefits, effective in 2000, in part for psychiatric 
disorders including concentration and memory loss with depressed 
and anxious mood and alcohol dependence.  Although SSA examiners 
noted the Veteran's reports of symptoms since service, the 
examiners did not diagnose PTSD and associated his mental health 
disabilities to the head injury, domestic, unemployment, and 
substance abuse issues.  No examiner associated the disorders 
with any specific events in service.  

From February 2007 to May 2007, the Veteran received counseling 
and group therapy at a VA facility.  In a brief clinical notation 
in February 2007, a VA licensed social worker diagnosed mild to 
moderate PTSD.  In May 2007, the social worker modified the 
diagnosis to anxiety with some PTSD symptoms. The Veteran 
attended four group sessions.  None of the records included an 
examination by a psychiatrist or doctoral level psychologist nor 
did any examiner refer to specific events in service. 

In statements in March 2007 and September 2007, the Veteran 
reported that he experienced mortar attacks on his base and 
performing duties including removal of the remains of soldiers 
from damaged combat vehicles while serving in Vietnam.  None of 
the treatment records contain reports by the Veteran of these 
events to his clinicians.  

Mental health professionals with the following credentials are 
qualified to perform initial compensation and pension mental 
disorder examinations:  board-certified or board-eligible 
psychiatrists and licensed doctorate-level psychologists.  The 
following other mental health professionals, under the close 
supervision of a board-certified or board-eligible psychiatrist 
or licensed doctorate-level psychologist: doctorate-level mental 
health providers, psychiatry residents, and clinical or 
counseling psychologists completing a one-year internship or 
residency.  Veterans Benefits Manual M21-MR, Part III, Subpart 
iv, Section 3.D.18.d. (2010).  
VA must provide an adequate medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2009).  
The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.

In this case, there is credible evidence of several diagnosed 
mental health disorders, lay statements by the Veteran of 
traumatic events in service, and notes from a VA social worker 
that suggests a possible diagnosis of PTSD but without reference 
to specific events in service.   The Board concludes that the low 
threshold for an examination has been met.  

The Veteran has not been afforded an examination by a qualifying 
professional for an initial diagnosis of PTSD or other mental 
disorder with an opinion on the etiology of any diagnosed 
disorder.  An examination is necessary to decide the claim.  
38 C.F.R. § 3.159 (c).  
Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA mental health examination.   The 
examiner should review the claims file and 
note review of the claims file in the 
examination report and provide an 
evaluation of the Veteran's current mental 
health status and provide an opinion 
whether any currently identified 
psychiatric disability including PTSD at 
least as likely as not (50 percent or 
greater possibility) is causally linked to 
any event or incident of his active 
service.  

2.  Then, the RO should review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should readjudicate the 
claim for service connection for an 
acquired psychiatric disorder including 
PTSD in light of all the evidence of 
record.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished with an appropriate 
Supplemental Statement of the Case and 
afforded a reasonable time for response.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


